 Case 3:20-cv-00264-JRW Document 21 Filed 04/14/20 Page 1 of 2 PageID #: 224




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY

ON FIRE CHRISTIAN CENTER, INC.,                |
                                               |
      Plaintiff,                               |
                                               |    Civil Action No. 3:20-cv-00264-JRW
v.                                             |
                                               |
GREG FISCHER, in his official                  |
capacity as Mayor of Louisville Metro, and     |
the CITY OF LOUISVILLE,                        |
                                               |
      Defendants                               |


                   NOTICE OF FILING AFFIDAVIT OF CHUCK SALVO

      Comes the Plaintiff, On Fire Christian Center, Inc., by counsel, and, hereby provides Notice

of Filing Affidavit of Chuck Salvo.     The Affidavit of Chuck Salvo is attached hereto as

Attachment 1.

                                                Respectfully submitted,

                                                /s/ J. Brooken Smith
                                                J. Brooken Smith
                                                Michael G. Swansburg, Jr.
                                                SWANSBURG & SMITH, PLLC
                                                291 N. Hubbards Lane, Suite 172
                                                Box 321
                                                Louisville, Kentucky 40207
                                                Phone: (502) 805-5960
                                                jbs@swansburgandsmith.com
                                                mgs@swansburgandsmith.com

                                                Attorneys for Plaintiff On Fire Christian Center,
                                                Inc.




                                              -1-
 Case 3:20-cv-00264-JRW Document 21 Filed 04/14/20 Page 2 of 2 PageID #: 225




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 14, 2020, I filed a true and accurate copy of the foregoing
Notice of Filing Affidavit of Chuck Salvo and Affidavit of Chuck Salvo via the Court’s CM/ECF
electronic filing system, which system will serve a copy of the same via electronic mail on the
following:

 John F. Carroll                                  Vincent F. Heuser, Jr.
 Jason D. Fowler                                  Hirsh and Heuser Attorneys
 Assistant Jefferson County Attorneys             3600 Goldsmith Lane
 531 Court Place, Suite 900                       Louisville, KY 40220
 Louisville, Kentucky 40202                       (502) 458-5879
 Phone (502) 574-6321                             vheuser@hirshandheuser.com
 john.carroll2@louisvilleky.gov                   Counsel for the Human Dignity Project, Inc.
 jason.fowler@louisvilleky.gov
 Counsel for Defendants



                                                    /s/ J. Brooken Smith
                                                    J. Brooken Smith
                                                    Counsel for Plaintiff, On Fire Christian
                                                    Center, Inc.




                                              -2-
